Dismissed and Memorandum Opinion filed September 8, 2005








Dismissed and Memorandum Opinion filed September 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00913-CR
____________
 
RICARDO
OCTAVIO RIVAS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County,
Texas
Trial Court Cause No. 988,731
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to felony driving while
intoxicated.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on July 20, 2004, to confinement for four years in the Institutional
Division of the Texas Department of Criminal Justice, probated for four years,
and assessed a $500 fine.  Appellant
filed a pro se notice of appeal on July 27, 2005, more than one year after he
was sentenced.  Because we lack
jurisdiction and appellant has no right to appeal, we dismiss.  




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Moreover, the trial court entered a certification of the
defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 8, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App.
P. 47.2(b).